EAY-EXBRNEY          GENERAL
                     OFTE~AS


                        November 24, 1969



Honorable John Kinross-Wright        Opinion No. M-514
Commissioner; Texas Department of
Mental Health & Mental Retardation   ,Re: Legality of payment of
Box S, Capitol Station                    additional compensation
Austin, Texas 78711                       to physicians and dentists
                                          pursuant to Article II,
                                          Section 2, Subsection h,
                                          H.B. 2, Acts 61st Leain-
                                          lature, 2nd C.S., under the
Dear Dr. Kinross-Wright:, '               stated circumstances.
            ,'      -
          By your recent letter to ~this office you have requested
an opinion as to the.legality .of the payment of the additional
compensation as Lprovided for in Article II,,,Section 2, Subsection
h, Chapter 50, Acts 61st Legislature, 2nd C.S., 1969 (General
Appropriation Act for the biennium ending August 31, 19711, which
reads as follows:

          "h . EMPLOYMENT OF PHYSICIANS AND DENTISTS.
     In order to acquire and,,retain the employment
     of physicians and dentisme        Health Depart-
     ment and Department of Mental Health and Mental
     Retardation and institutions under their control
     and management may, upon written authorization
     of the Commissioners of the Departments, pay
     from funds appropriated by this Act to the De-
     partments and Institutions under their control
     and manaaement an amount not to exceed $3,000
     per annum in addition to the salary rates-
     specified in this Act. It is the intent of the
     Legislature that this authorization be used g
     prevent critical vacancies within the Depart-
     ments and Institutions.    Copies of the Commis-
     sioner's written authorization shall be filed
     with the Comptroller prior to payment of this
     additional compensation."    (Emphasis added.)




                           -2456-
Hon. John Kinross-Wright,   page 2(M-514)



          You have further informed this office that the required
written authorizations called for in said subsection have been
filed with the Comptroller's office.

          It appears that the requirements set forth in the above
subsection have been complied with by you and the language of
the statute is plain; therefore we are of the opinion that the
salary supplements provided for therein are legal. The statute
authorizes the supplement to be paid to physicians and dentists
in any position within the departments and institutions when the
Department determines the supplement is paid to prevent a critical
vacancy and to retain or acquire such employment.

                             SUMMARY

          Salary supplements to acquire and retain the
     employment,of physicians and dentists by the
     Health.Department and Department of Mental Health
     and Mental Retardation as authorized by Article
     II, Section 2, Subsection h, Chapter 50, Acts
     61st Legislature, 2nd C.S., 1969 (Appropriations)
     are legal.                        ,.A-




                                            C. MARTIN
                                            General of Texas

Prepared by Gordon C. Cass
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Howard Fender
Marvin Sentell
James Quick
Jim Swearingen

MEADE F. GRIFFIN
Staff Legal Assistant

NOLA WHITE
First Assistant




                             -2457-